Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al., US 2011/0127985.
Walley teaches a battery with an integrated wireless power receiver and/or RFID.  The battery includes one or more rechargeable cells, a wireless power coil, a battery charger circuit and may further include an RFID module (abstract).  Figure 27 shows a wireless rechargeable battery that includes the components shown in Figure 25 and/or Figure 26.  The RX coil is fabricated in the negative terminal and/or the positive terminal [0148].  Figure 26 shows impedance matching circuit 1096 (capacitors and diodes).  The battery may include a TX coil [0142]-[0149].  
The battery cells of Walley inherently contain an electrolyte/separator.  Walley is silent regarding any specific electrolyte material of the one or more rechargeable cells of the battery.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because it is well known in the art that rechargeable battery cells contain a liquid, gel or solid electrolyte.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727